Per Curiam.
The evidence disclosed the track in the direction from which the train approached was straight for a distance of 700 feet to 1,500 feet, according to which of the plaintiff’s witnesses made the estimate. The plaintiff testified the track was concealed by a bank and weeds to within 75 feet of the crossing. However, the evidence disclosed the obstruction above the road and above the rails varied from about two feet near the crossing to four feet near the curve. While the plaintiff’s evidence is to the effect that the tracks were obstructed, *255there is no evidence from which it may be inferred the obstruction along the tracks interfered with a view of an approaching freight train. According to all the evidence, the plaintiff’s failure to see the approaching train in the bright sunlight was his own fault. Contributory negligence appears as matter of law. The judgment of nonsuit is
Affirmed.